Title: To Thomas Jefferson from George Jefferson, 4 March 1801
From: Jefferson, George
To: Jefferson, Thomas



My Dear Sir
Richmond 4th March 1801

I am now about to address you on a subject which I am very apprehensive may be deemed obtrusive and impertinent; for it certainly does not become me to advise you what your conduct should be—as my acquaintance with you does not justify such a liberty, and much less am I justified, from ability to give counsel: but being by my Brother placed under the disagreeable necessity of forwarding the inclosed letter, which he sent open for my perusal, I cannot forbear making a few remarks on it. 
I am extremely grieved to attempt in any way to thwart the wishes of a friend and Brother—but much more am I grieved, that that Brother should be so extremely solicitous in seeking an Office—and particularly that he should be so entirely destitute of reflection and of delicasy, as to ask any thing of you—when he surely should conclude from what you have already done for him, that if there were any Office in your gift to the duties of which you considered him competent, and there were no other objection to his filling it, that you would undoubtedly recollect him without any solicitation—but taking for granted his capacity to fill some Office—which probably would not stand the test of investigation—inasmuch as a person would perhaps be nearly as well qualified to commence the practice of the law without any previous study, as he would be to engage in any business, which I suppose he can contemplate—yet, for a moment laying that objection aside, there is another which with you I think should be insurmountable and unalterable.

There was no part of Genl. Washington’s character which met with such universal approbation as his disinterestedness in uniformly refusing to appoint any relation to Office—and there was no part of Mr. Adams’s, on the contrary, which so much contributed to lower him in my estimation as conduct directly the reverse.—The objection to which I allude certainly does not hold good in the present case, except in a very remote degree—but the relationship could not generally be known to be so distant—and from the small number of the name, it would probably be thought to be nearer.—If my Brother would be willing to run the smallest risk of hearing you blamed for appointing a relation (however distant) to Office—he must possess feelings very different indeed from mine.The danger of incurring such censure would be increased from the necessity you would find yourself under of displacing some from Office who have acted improperly—and with what avidity they would catch at the smallest opening to charge you with turning others out of Office in order to make room for your relation, you may form but too correct a judgment from your experience of their enmity on former occasions.indeed I have already heard insinuations of family influence—I have heard it said by Federalists (as they stile themselves) that although many will lose their Offices, yet, that one, who has acted with the greatest impropriety in the opinion of every republican I ever heard speak upon the subject, will continue to hold his, on account of the family connexion.
Thus it is that wretches speak, who, judging others from the depravity of their own souls, can have no idea of any motive of action, unless it springs from interest, or family aggrandisement—and who cannot conceive that a good Man in such a case can feel entirely free of all sort of influence, except that which prompts him to be more rigid with family connexions than with others—and especially if he had any hand in bestowing the Office they hold.
I hope My Dear Sir you will excuse me for having taken up so much of your time at this juncture, when the whole of it must be required in more important concerns—nothing would have induced me to have done it, but the distressing situation in which I am placed by my Brother.
I would have delayed forwarding his letter in the hope of dissuading him from his purpose—but I have on a former occasion, something similar to the present, experienced the total inefficasy of any such attempt.
My unwillingness to interrupt you at this time is increased by the fear that your table will be but too much crouded with petitions for Office—and unwelcome (when uninteresting) letters of advice. for  my part however I promise you, that however indulgent a view you may take of this, I will never be tempted to repeat the impropriety.
I am Dear Sir Your Very humble servt.

Geo. Jefferson


My Brother having ask’d my opinion of his application I shall send him a copy of this—silence from you will be therefore understood.


G. J.

